Opinion of the Court by
William Rogers Clay, Commissioner
Reversing.
Charging that her husband, W. E. Sloan, was guilty of cruel and inhuman treatment, Blanche Sloan brought this suit for divorce and alimony, and for the custody of their infant child. Defendant filed an answer and counterclaim, denying the allegations of the petition and asking a divorce from plaintiff on the ground of abandonment. On final hearing plaintiff was granted a divorce and $200.00 alimony, and was also awarded the custody of the child. Being dissatisfied with the amount of alimony, plaintiff appeals.
Though we are without power to reverse the decree of divorce, we may review the evidence for the purpose *370óf determining ■whether the alimony allowed was sufficient. Caudill v. Caudill, 172 Ky. 460, 189 S. W. 431. We deem it unnecessary to detail the evidence. It is sufficient to say that, we have carefully considered it, and are. of the opinion that plaintiff should have been awarded alimony in the snm of $450.00.
Judgment reversed and cause remanded with directions to enter judgment in conformity with this opinion.